Exhibit 10.1

 

FIRST AMENDMENT AGREEMENT

 

This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 13th day of
December, 2010 among:

 

(a)                                  KRATOS DEFENSE & SECURITY SOLUTIONS, INC.,
a Delaware corporation (“Borrower”);

 

(b)                                 the Lenders, as defined in the Credit
Agreement, as hereinafter defined; and

 

(c)                                  KEYBANK NATIONAL ASSOCIATION, as the lead
arranger, sole book runner and administrative agent for the Lenders under the
Credit Agreement (“Agent”).

 

WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit and
Security Agreement, dated as of May 19, 2010, that provides, among other things,
for loans and letters of credit aggregating Twenty-Five Million Dollars
($25,000,000), all upon certain terms and conditions (as the same may from time
to time be amended, restated or otherwise modified, the “Credit Agreement”);

 

WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;

 

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

 

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Agent and the Lenders agree as follows:

 

1.                                       Amendment to Definitions in the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended to delete the
definitions of “Borrowing Base”, “Consolidated EBITDA”, “Consolidated Fixed
Charges”, “Non-Transfer Effective Date”, “Revolving Amount”, “Total Commitment
Amount” and “Transfer Effective Date” therefrom and to insert in place thereof,
respectively, the following:

 

“Borrowing Base” means an amount equal to the total of the following:

 

(a)                                  up to eighty-five percent (85%) of the
aggregate amount due and owing on Eligible Accounts Receivable of the Borrowing
Base Companies; plus

 

(b)                                 the lesser of (i) up to seventy percent
(70%) of the aggregate amount due and owing on Eligible Unbilled Receivables of
the Borrowing Base Companies; or (ii) Five Million Dollars ($5,000,000);

 

--------------------------------------------------------------------------------


 

(c)                                  the lesser of:

 

(i)                                     the lesser of (A) up to sixty percent
(60%) of the aggregate of the cost or market value (whichever is lower), as
determined on an average cost method basis in accordance with GAAP, of the
Eligible Inventory of the Borrowing Base Companies, or (B) up to eighty-five
percent (85%) of the Appraised Inventory NOLV; or

 

(ii)                                  Ten Million Dollars ($10,000,000); minus

 

(d)                                 Reserves, if any;

 

provided that, anything herein to the contrary notwithstanding, Agent shall at
all times have the right to modify or reduce such percentages or dollar amount
caps from time to time, in its reasonable credit judgment.

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Income for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Income in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) non-cash
losses or charges, (v) losses with respect to Kratos Southeast, Inc. (so long as
Kratos Southeast, Inc. is held as a discontinued operation and is sold or
otherwise divested on or prior to the last day of the 2010 fiscal year of
Borrower) for (A) the 2009 fiscal year of Borrower, and (B) the Quarterly
Reporting Periods in 2010 in an aggregate amount not to exceed Two Million
Dollars ($2,000,000), and (vi) losses with respect to discontinued operations,
in an aggregate amount not to exceed Two Million Dollars ($2,000,000); minus
(b) to the extent included in Consolidated Net Income for such period, non-cash
gains.

 

“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense, and (b) principal payments on Consolidated Funded Indebtedness
(including, without limitation, performance based contingent obligations
incurred in connection with one or more Acquisitions, payments on Capitalized
Lease Obligations, and excluding optional prepayments of the Revolving Loans).

 

“Non-Transfer Effective Date” means a date on which either (a) a Default or an
Event of Default occurs, or (b) the Revolving Credit Availability becomes less
than Seven Million Five Hundred Thousand Dollars ($7,500,000); and each such
subsequent date that occurs after a Transfer Effective Date.

 

“Revolving Amount” means Thirty-Five Million Dollars ($35,000,000), as such
amount may be increased up to the Maximum Revolving Amount pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

 

2

--------------------------------------------------------------------------------


 

“Total Commitment Amount” means the principal amount of Thirty-Five Million
Dollars ($35,000,000), as such amount may be increased pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

 

“Transfer Effective Date” means, after the most recent Non-Transfer Effective
Date, the last day of a sixty (60) consecutive day period during which (a) the
Revolving Credit Availability shall have been, at all times during such period,
greater than Twelve Million Five Hundred Thousand Dollars ($12,500,000), and
(b) no Default or Event of Default shall have occurred at any time during such
period.

 

2.                                       Addition to Definitions in the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended to add the
following new definition thereto:

 

“Eligible Unbilled Receivable” means, for any date, an Account of a Borrowing
Base Company that, (a) if it had been billed prior to the end of the immediately
preceding month, would have met all of the requirements for an Eligible Account
Receivable, and (b) is to be billed within ten days after the end of such
immediately preceding month.

 

3.                                       Amendment to Borrowing Covenant
Provisions.  Section 5.8 of the Credit Agreement is hereby amended to delete
subsection (j) therefrom and to insert in place thereof the following subsection
(j), and to add the following new subsection (k) at the end thereof:

 

(j)                                     other Indebtedness, in addition to the
Indebtedness listed above, in an aggregate principal amount for all Companies
not to exceed One Hundred Million Dollars ($100,000,000), with respect to
(i) Indebtedness incurred in connection with the Senior Notes, (ii) unsecured
Subordinated Indebtedness created pursuant to documentation in form and
substance reasonably satisfactory to Agent and the Required Lenders, and on
terms reasonably satisfactory to Agent and the Required Lenders, and (iii) other
unsecured Indebtedness; so long as, in each case, as of the date such additional
Indebtedness is incurred, (A) Borrower is in pro forma compliance with
Section 5.7 hereof, both before and after giving effect to the incurrence of
such Indebtedness, and (B) no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist; and

 

(k)                                  performance based contingent obligations
that were incurred in connection with the Acquisition of (i) DEI Services
Corporation, in an aggregate amount not to exceed Eight Million Four Hundred
Thousand Dollars ($8,400,000), and (ii) SCT Acquisition, LLC (d/b/a Southside
Container), in an aggregate amount not to exceed Three Million Five Hundred
Thousand Dollars ($3,500,000).

 

4.                                       Amendment to Schedules to the Credit
Agreement.  The Credit Agreement is hereby amended to delete Schedule 1
(Commitments of Lenders) and Schedule 2 (Guarantors of Payment) therefrom and to
insert in place thereof a new Schedule 1 and Schedule 2 in the form of Schedule
1 and Schedule 2 hereto.

 

3

--------------------------------------------------------------------------------


 

5.                                       Closing Deliveries. Concurrently with
the execution of this Amendment, Borrower shall:

 

(a)                                  deliver to Agent, for delivery to KeyBank
National Association, a new Revolving Credit Note, in the amount specified in
Schedule 1 to the Credit Agreement (after giving effect to this Amendment);

 

(b)                                 deliver to Agent certified copies of the
resolutions of the board of directors of Borrower evidencing approval of the
execution and delivery of this Amendment and the execution of any other Loan
Documents and Related Writings required in connection therewith;

 

(c)                                  deliver to Agent an opinion of counsel, in
form and substance satisfactory to Agent, indicating that the Obligations
incurred by Borrower pursuant to the increase in the Revolving Credit Commitment
are permitted to be incurred, and permitted to be secured, pursuant to the
Senior Notes Documents;

 

(d)                                 execute and deliver to Agent, for its sole
benefit, the First Amendment Agent Fee Letter, and pay to Agent the fees stated
therein;

 

(e)                                  cause each Guarantor of Payment to execute
the attached Guarantor Acknowledgement and Agreement; and

 

(f)                                    pay all legal fees and expenses of Agent
in connection with this Amendment and any other Loan Documents.

 

6.                                       Representations and Warranties. 
Borrower hereby represents and warrants to Agent and the Lenders that
(a) Borrower has the legal power and authority to execute and deliver this
Amendment; (b) the officers executing this Amendment have been duly authorized
to execute and deliver the same and bind Borrower with respect to the provisions
hereof; (c) the execution and delivery hereof by Borrower and the performance
and observance by Borrower of the provisions hereof do not violate or conflict
with the Organizational Documents of Borrower or any law applicable to Borrower
or result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against
Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) Borrower is not aware of any claim or offset against, or defense or
counterclaim to, Borrower’s obligations or liabilities under the Credit
Agreement or any Related Writing; and (g) this Amendment constitutes a valid and
binding obligation of Borrower, enforceable in accordance with its terms.

 

4

--------------------------------------------------------------------------------


 

7.                                       Waiver and Release.  Borrower, by
signing below, hereby waives and releases Agent, and each of the Lenders, and
their respective directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

 

8.                                       References to Credit Agreement and
Ratification.  Each reference that is made in the Credit Agreement or any other
Related Writing to the Credit Agreement shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Loan Document.

 

9.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and by facsimile signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

10.                                 Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

11.                                 Severability.  Any term or provision of this
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the term or provision so held to be
invalid or unenforceable.

 

12.                                 Governing Law.  The rights and obligations
of all parties hereto shall be governed by the laws of the State of New York,
without regard to principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

 

 

By:

/s/ Deanna H. Lund

 

 

Deanna H. Lund

 

 

Executive Vice President & Chief Financial Officer

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Agent and as a Lender

 

 

 

By:

/s/ John P. Dunn

 

 

John P. Dunn

 

 

Vice President

 

Signature Page to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of December 13, 2010.  The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.

 

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

 

JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

KRATOS PUBLIC SAFETY & SECURITY SOLUTIONS, INC. (F/K/A KRATOS COMMERCIAL
SOLUTIONS, INC.)

KRATOS MID-ATLANTIC, INC.

KRATOS SOUTHEAST, INC.

KRATOS TEXAS, INC.

WFI NMC CORP.

SYS

AI METRIX, INC.

POLEXIS, INC.

REALITY BASED IT SERVICES, LTD.

SHADOW I, INC.

SHADOW II, INC.

SHADOW III, INC.

DIGITAL FUSION, INC.

DIGITAL FUSION SOLUTIONS, INC.

SUMMIT RESEARCH CORPORATION

 

KRATOS GOVERNMENT SOLUTIONS, INC.

DEFENSE SYSTEMS, INCORPORATED

HAVERSTICK CONSULTING, INC.

HGS HOLDINGS, INC.

DTI ASSOCIATES, INC.

HAVERSTICK GOVERNMENT SOLUTIONS, INC.

ROCKET SUPPORT SERVICES, LLC

JMA ASSOCIATES, INC.

MADISON RESEARCH CORPORATION

GICHNER SYSTEMS GROUP, INC.

GICHNER HOLDINGS, INC.

GICHNER SYSTEMS INTERNATIONAL, INC.

CHARLESTON MARINE CONTAINERS INC.

DALLASTOWN REALTY I, LLC

DALLASTOWN REALTY II, LLC

DEI SERVICES CORPORATION

SCT ACQUISITION, LLC

 

 

 

By:

/s/ Deanna H. Lund

 

By:

/s/ Deanna H. Lund

 

Deanna H. Lund

 

 

Deanna H. Lund

 

Executive Vice President & Chief Financial Officer

 

 

Executive Vice President & Chief Financial Officer

 

KRATOS SOUTHWEST L.P.,

by Kratos Texas, Inc., its general partner

 

 

By:

/s/ Deanna H. Lund

 

 

Deanna H. Lund

 

 

Executive Vice President & Chief Financial Officer

 

 

Signature Page to

Guarantor Acknowledgment and Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS OF LENDERS

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 

MAXIMUM
AMOUNT

 

 

 

 

 

 

 

 

 

 

 

KeyBank National Association

 

100

%

$

35,000,000

 

$

35,000,000

 

 

 

 

 

 

 

 

 

Total Commitment Amount

 

 

 

 

 

$

35,000,000

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

GUARANTORS OF PAYMENT

 

Kratos Public Safety & Security Solutions, Inc. (f/k/a Kratos Commercial
Solutions, Inc.), a Delaware corporation

 

Kratos Mid-Atlantic, Inc. (f/k/a WFI Delaware Inc.), a Delaware corporation

 

Kratos Southeast, Inc. (f/k/a WFI Georgia Inc.), a Georgia corporation

 

Kratos Texas, Inc. (f/k/a WFI Texas, Inc.), a Texas corporation

 

WFI NMC Corp., a Delaware corporation

 

Kratos Southwest L.P. (f/k/a WFI Southwest LP), a Texas limited partnership

 

SYS, a California corporation

 

Ai Metrix, Inc., a Delaware corporation

 

Polexis, Inc., a California corporation

 

Reality Based IT Services, Ltd., a Maryland corporation

 

Shadow I, Inc., a California corporation

 

Shadow II, Inc., a California corporation

 

Shadow III, Inc., a California corporation

 

Digital Fusion, Inc., a Delaware corporation

 

Digital Fusion Solutions, Inc., a Florida corporation

 

Summit Research Corporation, an Alabama corporation

 

Kratos Government Solutions, Inc. (f/k/a WFI Government Services, Inc.), a
Delaware corporation

 

Defense Systems, Incorporated, a Virginia corporation

 

Haverstick Consulting, Inc., an Indiana corporation

 

HGS Holdings, Inc., an Indiana corporation

 

S-2

--------------------------------------------------------------------------------


 

DTI Associates, Inc., a Virginia corporation

 

Haverstick Government Solutions, Inc., an Ohio corporation

 

Rocket Support Services, LLC, an Indiana limited liability company

 

JMA Associates, Inc. (d/b/a TLA Associates), a Delaware corporation

 

Madison Research Corporation, an Alabama corporation

 

Gichner Holdings, Inc., a Delaware corporation

 

Gichner Systems Group, Inc., a Delaware corporation

 

Gichner Systems International, Inc., a Delaware corporation

 

Charleston Marine Containers Inc., a Delaware corporation

 

Dallastown Realty I, LLC, a Delaware limited liability company

 

Dallastown Realty II, LLC, a Delaware limited liability company

 

DEI Services Corporation, a Florida corporation

 

S-3

--------------------------------------------------------------------------------